 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (“Agreement”) is entered into by
and between Peter Taddeo (“Executive”) and Mint Organics, Inc., a Florida
corporation (“Mint Organics”), Mint Organics Florida, Inc., a Florida
corporation and subsidiary of Mint Organics (“Mint Florida”), and Biotech
Products Services and Research, Inc., a Nevada corporation and the parent
company of Mint Organics and Mint Florida (“BPSR” and collectively BPSR, Mint
Organics and Mint Florida are referred to as the “Company Entities”) and Ian T.
Bothwell only with respect to Section 2(e) of this Agreement. Executive and each
of the individual Company Entities are sometimes referred to herein as a “Party”
and collectively as the “Parties”. This Agreement is effective on the date this
Agreement has been executed by all the Parties (the “Effective Date”).

 

WHEREAS, Executive serves as an executive officer and member of the Board of
Directors of Mint Organics and Mint Florida pursuant to that certain Employment
Agreement effective May 1, 2017, with Mint Organics (the “Employment Agreement”)
and the Executive also serves as member of the Board of Directors of BPSR;

 

WHEREAS, all prior agreements between Executive and the Company Entities
pertaining to Executive’s employment with any of the Company Entities or
appointment to the Board of Directors of any of the Company Entities, whether
written or oral, including the Employment Agreement, are fully superseded by
this Agreement effective on the Effective Date unless specifically otherwise set
forth herein;

 

WHEREAS, the effectiveness of this Agreement is subject to contemporaneous
execution of the Share Purchase and General Release Agreement (“Purchase
Agreement”) and attached hereto as Exhibit B;

 

WHEREAS, each of the Parties have determined it is in the best interest of all
Parties to terminate the Executive’s current roles and obligations to perform
services to any of the Company Entities as of the Effective Date;

 

WHEREAS, the Parties now desire to enter into this Agreement for the purpose of
resolving any and all obligations and/or differences, which each of the Parties
now have or in the future may have with respect to the Company Entities
employment of the Executive or his service as an executive officer and director
of any of the Company Entities, and to settle and resolve forever any and all
alleged claims arising out of Executive’s employment with the Company Entities
and involvement in any capacity with any of the Company Entities, his service as
an officer and/or director with any of the Company Entities and involvement in
any capacity with any of the Company Entities, or his separation from the
Company Entities; and

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration set forth in this Agreement, the receipt
of which is acknowledged, Executive and the Company Entities agree as follows:

 

1. Separation from Employment. Executive and Company acknowledge that
Executive’s employment with any of the Company Entities and membership on the
Board of Directors of any of the Company Entities will terminate effective
immediately on the Effective Date. The Parties desire to enter into a settlement
as described in this Agreement upon Executive’s termination from employment with
the Company Entities in (i) full satisfaction of all obligations of the Company
Entities to Executive pursuant to the terms of the Employment Agreement, (ii)
full satisfaction of all obligations of the Company Entities to Executive in
connection with all other agreements and/or financial obligations between the
Parties related to the Executive’s employment or services performed with any of
the Company Entities, and (iii) Executive’s release of any claims existing under
the Employment Agreement or any other agreement, understanding, or otherwise
related to his employment and/or involvement with the Company Entities and their
affiliates and representatives and the other promises and covenants set forth in
this Agreement. By signing this Agreement and accepting the consideration set
forth below, the Parties agree to be bound by the terms of this entire
Agreement.

 



   

 

 

2. Separation Terms.

 

a. Resignation of Positions. Executive agrees that effective as of the Effective
Date, he shall resign from all positions held with any of the Company Entities.

 

b. Resignation of Board Positions. Executive agrees that effective as of the
Effective Date, he shall resign all his positions with the Board of Directors of
any of the Company Entities.

 

c. Financial Obligations Owing To Executive. Executive agrees that effective as
of the Effective Date, Executive will no longer be owed any monetary amounts by
the Company Entities and/or the Releasees (defined below), including all
obligations arising from the Employment Agreement. Specifically, Executive
waives all rights to:

 

i. all past and future salary and bonus that may be accrued, unpaid and owing as
of the Effective Date;

 

ii. all severance payments associated with the termination of the Employment
Agreement;

 

iii. all past and future employee benefits that may be accrued, unpaid or owing
in connection with the Employment Agreement;

 

iv. all accrued and unreimbursed expenses and future expenses yet to be
submitted in connection with business related payments incurred and made on
behalf of the Company Entities by the Executive;

 

v. all accrued and unreimbursed travel and entertainment expenses, including
travel and entertainment expenses yet to be submitted that were incurred by the
Executive; and

 

vi. any and all debt and/or equity securities of the Company Entities that may
be due to Executive in connection with the Employment Agreement, including
performance plans, bonuses and/or other promises made to Executive.

 

d. Settlement Payments To Executive. Within three (3) business days after the
Effective Date, one of the Company Entities shall pay the Executive the amount
of $5,000.00 via wire transfer or other reasonable acceptable payment form to
Executive.

 

e. Repurchase of previous shares of common stock of BPSR granted to Executive.
Within three (3) business days after the Effective Date, BPSR or Mr. Ian
Bothwell (“Purchaser”), to be determined at BPSR’s sole discretion, shall pay
the amount of $5,000 or $3,000, respectively, via wire transfer or other
reasonable acceptable payment form to Executive for the purchase of the One
Million (1,000,000) shares of common stock of BPSR that were granted to
Executive in connection with the Employment Agreement (“Granted Stock”). Upon
receipt of the required cash payment described above, and within three (3)
business days thereafter, Executive shall take and perform all necessary steps
to transfer his ownership in the Granted Stock to the Purchaser, including but
not limited to, the delivery of the certificates evidencing the Granted Stock
and a duly endorsed stock power.

 

f. Preservation of Records. Upon the effectiveness of this Agreement, Executive
shall return all records (electronic and/or paper) relating the Company Entities
in the possession of Executive and shall destroy all electronic files once
copied and provided to the Company Entities as prescribed herein.

 



  2 

 

 

g. Cooperation. Executive agrees to provide reasonable access and support to the
Company Entities in connection with facilitating the transition of
administration and other services previously performed by the Executive to the
designated personnel of the Company Entities who may be in charge of performing
those functions. This shall among other things include assistance and support in
connection with the Company Entities’ existing SEC financial reporting
requirements.

 

h. Non-Compete. The Executive agrees that he shall not-compete with any of the
Company Entities in connection with obtaining access, rights or licenses to
operate any of the permitted activities associated with the Cannabis industry in
the State of Florida for a period equal to the earlier of (a) 18 months from the
Effective Date or (b) the time that the Company Entities formally disclose its
decision to cease pursuing any business related to the Cannabis industry.

 

i. Acknowledgment. Executive acknowledges and agrees that Executive is not owed
any amounts with respect to his employment with any of the Company Entities and
accordingly no amounts are owed by the Company Entities in connection with
fulfillment of obligations pursuant to this Agreement, except as specifically
provided for herein.

 

3. Release of Company Group by Executive. Except for those obligations set forth
in this Agreement, Executive, for himself, his heirs, executors, administrators
and assigns, hereby RELEASES, ACQUITS AND FOREVER DISCHARGES the Company
Entities and their predecessors, successors, assigns, divisions, subsidiaries
parents, and affiliates (the “Company Group”), and each and all former, present
and future officers, directors, shareholders, members, executives, agents, and
representatives of any member of the Company Group (all of whom are hereinafter
collectively referred to as “Releasees”) from any and all claims, demands and
causes of action of any kind or character, whether known or unknown, which
Executive ever had, now has or may hereafter have against any of Releasees,
arising out of any act, omission, transaction or event occurring prior to or as
of the Effective Date, including, without limitation, those related to
Executive’s employment by Company, the termination of his employment, including
any rights or benefits thereunder or Executive acting a member of the Board of
Directors of the Company Entities (the “Company Release”). Without limiting the
generality of the foregoing, it is understood and agreed that this release
constitutes and includes a release by Executive of Releasees from any and all
claims, grievances, demands, charges, liabilities, obligations, actions, causes
of action, damages, costs, losses of services, expenses, and compensation of any
nature whatsoever, whether based on tort, contract or other theory of recovery,
on account of, or in any way growing out of Executive’s employment with or
separation from Company, including, but not limited to, any claims arising under
any of the following statutes: Title VII of the Civil Rights Act of 1964; the
Americans with Disabilities Act of 1990; the Age Discrimination in Employment
Act; the Older Workers’ Benefit Protection Act; the Fair Labor Standards Act;
the National Labor Relations Act; the Fair Credit Reporting Act; the Executive
Retirement Income Security Act and all state law equivalents; and any other
foreign, domestic, state or federal statute or regulation governing the
employment relationship or Executive’s rights, or Company’s obligations, in
connection with any of the foregoing. This Company Release also constitutes a
release of any claim or cause of action for the following: invasion of privacy;
intentional or negligent infliction of emotional distress; wrongful termination;
promissory estoppel; false imprisonment; defamation; negligent hiring,
retention, and/or supervision; negligence or gross negligence; breach of express
or implied contract; breach of any implied covenant; tortious interference with
contract or business relations; misrepresentation; deceptive trade practices;
fraud; denial of employment benefits, including, but not limited to, health and
retirement benefits, claims for options to acquire Common Stock and/or for
vesting of Common Stock, commissions/bonus pay, and/or sick pay. Executive
further agrees not to bring any action in any judicial, administrative or other
proceeding against any of the Releasees, or any of them, alleging any such
claims. Notwithstanding anything to the contrary in this Agreement, this Company
Release does not constitute a release or waiver of Executive’s right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any other governmental entity with
jurisdiction to regulate employment conditions or relations; provided, however,
Executive does release and relinquish any right to receive any money, property,
or any other thing of value, or any other financial benefit or award, as a
result of any proceeding of any kind or character initiated by the EEOC or any
other governmental entity with jurisdiction to regulate employment conditions or
relations.

 



  3 

 

 

4. Waiver. Executive hereby acknowledge and agrees that the Company Release
constitutes a general release against Releasees, and Investor, for himself, his
heirs, executors, administrators and assigns, does hereby expressly waive and
assume the risk of any and all claims for damages against any of Releasees that
exist as of the date of this Agreement but of which he does not know or suspect
to exist, whether through ignorance, oversight, error, negligence, or otherwise,
and which, if known, would materially affect his decision to enter into this
Agreement. Executive further hereby agrees that he is accepting the payments
provided above as a full and complete compromise of any and all matters
involving disputed issues of law and fact against Releasees, and that he assumes
the risk that the facts or law may be otherwise than he believes.

 

5. Non-Disparagement Agreement.

 

a. The Executive hereby acknowledges and agrees that he has not, and will not,
subsequent to the presentation and execution of this Agreement, verbally or in
writing, defame, disparage, deprecate, discredit, vilify, or make any statements
to any third parties that in any way may be considered harmful or negatively
impact the Company Entities and their executive officers, directors or
employees.

 

b. The Company Entities hereby acknowledge and agree that they and any of their
executive officers and directors have not, and will not, subsequent to the
presentation and execution of this Agreement, verbally or in writing, defame,
disparage, deprecate, discredit, vilify, or make any statements to any third
parties that in any way may be considered harmful or negatively impact the
Executive.

 

c. The Executive is aware that BPSR is required to make public disclosure
pursuant to the regulations of the SEC regarding the resignation and departure
of the Executive from his management and board of director positions. Executive
has read the attached Exhibit A and acknowledges and agrees that such
description is an accurate description surrounding the resignation and that BPSR
is permitted to disclose the resignation and termination of the Executive in a
manner consistent with the intent and language contained in Exhibit A.

 

6. Non-Disclosure of Confidential Information. For purposes of this Agreement,
“Confidential Information” means any proprietary information of the Company
Group and information not generally known by persons who are not executives or
agents of a member of the Company Group, which any member of the Company Group
has at any time shared with Executive and which Executive may obtain knowledge
of or access to or may have obtained knowledge of or access to through or as a
result of Executive’s employment with or engagement by the Company (including,
but not limited to, information and materials conceived, originated, discovered
or developed in whole or in part by Executive at the request or for the benefit
of any member of the Company Group while employed by the Company Entities).
Confidential Information may be written, verbal, or recorded by electronic,
magnetic or other methods, whether or not expressly identified as “confidential”
by the Company Entities. Confidential Information may include, but it is not
limited to, the following information and materials:

 

a. Financial information;

 

b. Communications received from, sent to or exchanged between any member of the
Company Group and Executive;

 



  4 

 

 

c. Communications received from, sent to or exchanged between any member of the
Company Group and any third party, including customers or prospective customers
which use, or have used, or to which a member of the Company Group has provided,
or to whom a member of the Company Group has made a proposal with respect to any
of such member’s services;

 

d. Information about the Company Group’s charges to its customers or vendors,
including invoices, statements, accounting records, bids, proposals, contracts
and any other information regarding amounts charged to or paid by customers or
vendors;

 

e. Information about the Company Group’s marketing, business development or
growth plans, strategies or concepts including presentations, proposals, offers,
bids, submittals or drafts of any of the same.

 

7. Non-Disclosure or Use of Confidential Information. Executive agrees that he
will not disclose nor use, directly or indirectly, for Executive’s own benefit
or for the benefit of any other person or entity (except a member of the Company
Group) any Confidential Information. Executive will not publish copy, disclose,
convey or transfer any Confidential Information to any person or entity, or
otherwise utilize any Confidential Information for any purpose.

 

8. Confidentiality. Executive acknowledges and agrees that he has an affirmative
obligation to inform any potential employers, business partners, or business
associates and any company or employer for whom he performs services within the
possible scope of this Agreement of the existence of the provisions of this
Agreement regarding confidentiality, non-disparagement, and non-disclosure.
Executive further acknowledges that the Company has an obligation under federal
securities laws to disclose the fact that Executive’s employment with the
Company has been terminated. Subject to the foregoing, each Party hereby
acknowledges, represents, and agrees to keep the fact of this Agreement and all
of its terms completely confidential and further agrees not to disclose any
information concerning this Agreement to any person (except to his or the
Company Entities attorneys, financial or tax advisors, or as otherwise may be
required by law or in connection with a legal proceeding brought against a Party
hereto or to individuals who otherwise have a need to know). Each Party further
agrees that disclosure by either Party of the existence, terms, and conditions
of this Agreement in violation of this Section 8 constitutes a material breach
of this Agreement.

 

9. No Admission of Liability. Neither the execution of this Agreement, nor the
performance of the consideration given for this Agreement, shall constitute nor
be deemed to be an admission of liability on the part of any Party hereto, all
of which is expressly denied.

 

10. Acknowledgments. Executive acknowledges that he is fully informed as to the
terms, contents, conditions and effects of this Agreement and that, in executing
this Agreement, he does not rely and has not relied upon any representation
(oral or written) or statement made by the Company, any of its officers or
directors or its attorneys, including, but not limited to, any representation or
statement with regard to the subject matter, basis, or effect of this Agreement.
Executive further acknowledges the following:

 

a. he has been advised to consult with an attorney of his choosing prior to
executing this Agreement;

 

b. he is over the age of eighteen (18) years, of sound mind and otherwise
competent to execute this Agreement; and

 



  5 

 

 

c. he is entering into this Agreement knowingly and voluntarily and without any
undue influence or pressures.

 

11. OWBPA Notice. Executive acknowledges that, in accordance with the provisions
of the Age Discrimination in Employment Act (“ADEA”) and the Older Workers
Benefit Protection Act (“OWBPA”), Executive has twenty-one (21) days to consider
the terms of this Agreement and was advised to consult with an attorney before
signing this Agreement. Executive has also been notified that he has a right for
up to seven (7) days to revoke this Agreement after he has signed it. Executive
has agreed to waive all rights pursuant to this Section 11 to revoke this
Agreement and desires the Agreement to be effective upon execution.

 

12. Attorneys’ Fees. The Parties acknowledge that any violation or threatened
violation of any of the provisions of this Agreement would constitute a material
breach of this Agreement and that the prevailing Party shall be entitled to
compensatory damages, attorneys’ fees, costs, and such other and further relief
to which the prevailing Party may show itself justly entitled.

 

13. Governing Law; Jurisdiction. This Agreement is made and entered into in the
State of Florida and shall in all respects be interpreted, enforced, and
governed under the laws of the State of Florida (without regard to its conflicts
of law principles). Each Party hereby submits to the jurisdiction and venue of
the courts in Miami-Dade County, Florida for purpose of any litigation related
to this Agreement.

 

14. Savings Clause. Should any provision of this Agreement be declared or be
determined by any court to be illegal, invalid, or unenforceable, the
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby and said illegal or invalid part, term, or provision shall be
deemed not to be a part of this Agreement.

 

15. Counterparts/Entirety of Agreement. This Agreement may be executed in
counterparts, each of which shall constitute an original, and which together
shall constitute a single instrument. It is understood and agreed that this
Agreement sets forth the entire agreement between the Parties and supersedes any
and all prior agreements, arrangements, or understandings between the Parties
relating to the subject matter contained in this Agreement. No oral
understandings, statements, promises or inducements contrary to the terms of
this Agreement exist. Furthermore, this Agreement cannot be changed or
terminated orally. Nothing in this Agreement shall be construed, however, to
alter or in any way change Executive’s ongoing responsibilities and commitments
under common law or pursuant to any other similar agreements to preserve and not
to disclose Company’s confidential and proprietary information.

 

16. Binding Effect. It is agreed and understood that this Agreement shall be
binding upon, and inure to the benefit of, the Parties hereto and their
respective heirs, representatives, successors, and assigns.

 

17. No Assignment. Executive warrants that he has not conveyed or assigned any
interest in the any of the matters or claims being released or waived in this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

  6 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement intending to be
fully legally bound.

 

Date: April 6, 2018 By: /s/ Peter Taddeo   PETER TADDEO         MINT ORGANICS
INC.       Date: April 6, 2018 By: /s/ Ian Bothwell   Name: Ian Bothwell  
Title: Chief Financial Officer         MINT ORGANICS FLORIDA, INC.       Date:
April 6, 2018 By: /s/ Ian Bothwell   Name: Ian Bothwell   Title: Chief Financial
Officer         BIOTECH PRODUCTS SERVICES AND RESEARCH, INC.       Date: April
6, 2018 By: /s/ Albert Mitrani   Name: Albert Mitrani   Title: Chief Executive
Officer       Date: April 6, 2018 By: /s/ Ian Bothwell   IAN T. BOTHWELL only
with respect to his obligations under Section 2(e) hereof

 



  7 

 

 